                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


JOHN LAMONT YOUNG,

                       Petitioner,
                                                             Case No. 21-cv-0689-bhl
       v.

CHERYL EPLETT,

                       Respondent.


                ORDER ADOPTING REPORT AND RECOMMENDATION
                          AND DISMISSING PETITION


       On June 3, 2021, petitioner John Lamont Young, currently incarcerated at Flambeau
Correctional Center, filed a petition for writ of habeas corpus pursuant to 28 U.S.C. §2254
asserting that his state court conviction and sentence were imposed in violation of the U.S.
Constitution. (ECF No. 1.) On July 9, 2021, Magistrate Judge Dries screened his petition and
issued a Report and Recommendation concluding that the petition should be dismissed. (ECF
No. 4.) Pursuant to 28 U.S.C. §636(b)(1), Young had until July 26, 2021 to file and serve
written objections to the Magistrate Judge’s Report and Recommendation. On July 19, 2021,
Young filed a motion for an extension of time in which to submit his written objection. (ECF
No. 6.) The Court granted his motion on July 20, 2021, giving Young until August 9, 2021 to
file written objections. (ECF No. 7.) Young then failed to file an objection to any portion of the
recommendation, either before or after the extended deadline.
       Section 636 provides that this Court must “make a de novo determination of those
portions of the report or specified proposed findings or recommendations to which objection is
made.” 28 U.S.C. §636(b)(1) (emphasis added). After careful consideration of Magistrate Judge
Dries’ Report and Recommendation as well as the record as a whole, the Court adopts the Report
and Recommendation of the Magistrate Judge. Therefore,

       IT IS HEREBY ORDERED that Magistrate Judge Dries’ Report and Recommendation,
ECF No. 4, is ADOPTED.




            Case 2:21-cv-00689-BHL Filed 08/13/21 Page 1 of 2 Document 8
       IT IS FURTHER ORDERED that the petition (ECF No. 1) is DISMISSED. A
Certificate of Appealability is DENIED for the reasons recommended. The Clerk is directed to
enter judgment accordingly.

       Dated at Milwaukee, Wisconsin on August 13, 2021.

                                                   s/ Brett H. Ludwig
                                                   BRETT H. LUDWIG
                                                   United States District Judge




          Case 2:21-cv-00689-BHL Filed 08/13/21 Page 2 of 2 Document 8
